Title: From George Washington to Robert Morris, 7 October 1782
From: Washington, George
To: Morris, Robert


                  Sir
                     
                     Head Quarters 7th Octo. 1782
                  
                  Applications are makg to me from the States individually, respectg the Exchanges of marine prisoners, which are in their respective possession.
                  As I consider myself to have no Agency in this Matter—& must expect to be constantly teized in this Business, unless it is put into a more Systematical Train than at present—I must beg that you will be so good, as to relieve me in this instance, by sendg on some person from you, or authorising some on here, who may under your Instructions have the general superintendence & direction of these proposed Exchanges.  I am &c.
                  
                     G.W.
                     
                  
               